943 So. 2d 996 (2006)
CSX TRANSPORTATION, INC., Appellant,
v.
Raymond J. VOSIKA, Appellee.
No. 1D06-0546.
District Court of Appeal of Florida, First District.
December 12, 2006.
Charles F. Beall, Jr., of Moore, Hill & Westmoreland, P.A., Pensacola, for Appellant.
Frank A. Baker of Baker, Mercer and Young, Marianna, for Appellee.
PER CURIAM.
In this appeal, Appellant, a railroad company which sought to close a grade crossing used by Appellee and Appellee's tenants, argues that the trial court erred reversibly in not requiring Appellee to bear more of the cost of the liability risk associated with keeping the crossing open when the trial court decided the amount of compensation due appellant (the servient landowner) from appellee (the dominant landowner) for appellee's statutory way-of-necessity. See § 704.04, Fla. Stat. (2003). Having considered the record and the arguments on appeal, we conclude that the trial court did not abuse its discretion. Accordingly, we affirm.
BROWNING, C.J., DAVIS, and LEWIS, JJ., concur.